Citation Nr: 1408958	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1972.  His awards  include the Combat Infantryman's Badge (CIB).

This matter comes before the Board on appeal of a January 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. Although the RO characterized this appeal as from a May 2009 rating decision that ultimately reopened and denied the claim, new and material evidence (i.e., a photograph and a non-VA medical examiner statement) was then received within one year of the January 2009 rating decision. See 38 C.F.R. § 3.156(b).  This evidence is considered new and material because it relates to unestablished facts necessary to substantiate the claim and was filed in connection with the Veteran's October 2008 service connection claim for a back disability.

On his April 2011 substantive appeal, the Veteran specifically indicated that he did not wish to appeal the service connection claims for a dental condition and jungle rot that were also denied in the May 2009 rating decision.  He limited his appeal as to the issue of entitlement to service connection for a low back disability.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board requires a factually informed, medically competent and fully explained medical opinion to resolve this appeal.  The Veteran had combat service in Vietnam and there is medical evidence of a current low back disability.  He should therefore be scheduled for a VA examination to determine the current nature and etiology of his spine disability because has not yet been afforded to him.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of his low back disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

After having reviewed the entire record, the examiner must respond to the following:

a).  Diagnose all disabilities of the low back currently shown, to include degenerative joint and disc disease.  See May 2009 x-ray report showing DDD at L5-S1 and February 2011 VA assessment of DJD.

b).   For any currently diagnosed low back disability, determine whether it began during the Veteran's active service or is otherwise related to it.  

**Reconcile the opinions with all evidence of record, to include the Veteran's MOS as an infantryman, and his competent and credible reports of having carried M-60 machinegun and rucksack during combat service in the jungles of Vietnam.  

A complete explanation must be provided for any opinion expressed and conclusion reached.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


